Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
The claims have been amended to require that the one or more primary or secondary amino alkanediol contain a total of less than 12 carbon atoms. Horodysky, cited in the office action mailed 11/20/20, teaches amino alkanediols comprising a total of 12 to 66 carbon atoms. The amendments therefore overcome the rejections set forth over Horodysky, and one of ordinary skill in the art would not have had any motivation to modify the compounds of Horodysky to contain an amount of carbon atoms outside the range disclosed by Horodysky. The prior art, does not disclose or render obvious the claimed fuel or lubricant composition comprising the claimed primary or secondary amino alkanediols or alkylcarboxylic acids salts thereof, or the claimed methods of using said compositions. The amendments filed 4/20/21 also overcome the rejections set forth under 35 USC 112(b) in the previous office action by canceling claims 4, 11, 24, and 34, updating the dependencies of claims 5, 12, and 25, and canceling hydrogen from the options recited in claims 3, 15, 23, and 33. The amended claims are therefore allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771